                                            Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 1 of 18




                                   1

                                   2                                      UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5                                                           Case No. 4:19-cv-02033 (N.D. Cal.)
                                            In re Apple Inc. Securities Litigation
                                   6                                                           [PROPOSED] STIPULATED PROTECTIVE
                                                                                               ORDER
                                   7

                                   8

                                   9

                                  10

                                  11   1.        PURPOSES AND LIMITATIONS

                                  12             Disclosure and discovery activity in this action are likely to involve production of
Northern District of California
 United States District Court




                                  13   confidential, proprietary, or private information for which special protection from public disclosure

                                  14   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                                  15   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                                  16   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

                                  17   or responses to discovery and that the protection it affords from public disclosure and use extends

                                  18   only to the limited information or items that are entitled to confidential treatment under the

                                  19   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

                                  20   this Stipulated Protective Order does not entitle them to file confidential information under seal;

                                  21   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

                                  22   applied when a party seeks permission from the court to file material under seal.

                                  23   2.        DEFINITIONS

                                  24             2.1       Challenging Party: a Party or Non-Party that challenges the designation of

                                  25   information or items under this Order.

                                  26             2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                  27   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                  28   Civil Procedure 26(c) or that are (i) prohibited from disclosure by statute; (ii) trade secrets; (iii)
                                       4812-8335-7404.v1
       Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 2 of 18




 1   confidential research, development, proprietary, or commercial information, the disclosure of which

 2   would cause competitive harm; or (iv) private individual identificatory information such as Social

 3   Security numbers, home telephone numbers and addresses, tax returns (including attached schedules

 4   and forms), W-2s, 1099s, and banking or credit information.

 5           2.3         Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

 6   as their support staff).

 7           2.4         Designating Party: a Party or Non-Party that designates information or items that it

 8   produces in disclosures or in responses to discovery as “CONFIDENTIAL” Or “HIGHLY

 9   CONFIDENTIAL”

10           2.5         Disclosure or Discovery Material: all items or information, regardless of the medium

11   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

12   transcripts, and tangible things), that are produced or generated in disclosures or responses to

13   discovery in this matter.

14           2.6         Expert: a person with specialized knowledge or experience in a matter pertinent to

15   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a

16   consultant in this action, (2) is not a current employee of a Party or of a Party’s competitor, (3) was

17   not a past employee of a Party within the 18 months preceding the Expert’s retention, and (4) at the

18   time of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

19           2.7         “HIGHLY CONFIDENTIAL” Information or Items: extremely sensitive

20   “Confidential Information or Items,” disclosure of which to another Party or Non-Party would create

21   a substantial risk of serious harm that could not be avoided by less restrictive means.

22           2.8         House Counsel: attorneys who are employees of a party to this action. House

23   Counsel does not include Outside Counsel of Record or any other outside counsel.

24           2.9         Non-Party: any natural person, partnership, corporation, association, or other legal

25   entity not named as a Party to this action.

26           2.10        Outside Counsel of Record: attorneys who are not employees of a party to this action

27   but are retained to represent or advise a party to this action and have appeared in this action on

28
                                                           2
     4812-8335-7404.v1
          Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 3 of 18




 1   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 2            2.11       Party: any party to this action, including all of its officers, directors, employees,

 3   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 4            2.12       Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 5   Material in this action.

 6            2.13       Professional Vendors: persons or entities that provide litigation support services

 7   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 8   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 9            2.14       Protected Material: any Disclosure or Discovery Material that is designated as

10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

11            2.15       Receiving Party: a Party that receives Disclosure or Discovery Material from a

12   Producing Party.

13   3.       SCOPE

14            The protections conferred by this Stipulation and Order cover not only Protected Material (as

15   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

16   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

17   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

18   However, the protections conferred by this Stipulation and Order do not cover the following

19   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

20   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

21   publication not involving a violation of this Order, including becoming part of the public record

22   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

23   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

24   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

25   Protected Material at trial shall be governed by a separate agreement or order.

26   4.       DURATION

27

28
                                                            3
     4812-8335-7404.v1
          Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 4 of 18




 1            Even after final disposition of this litigation, the confidentiality obligations imposed by this

 2   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 3   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 4   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 5   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 6   time limits for filing any motions or applications for extension of time pursuant to applicable law.

 7   5.       DESIGNATING PROTECTED MATERIAL

 8            5.1        Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 9   Non-Party that designates information or items for protection under this Order must take care to

10   limit any such designation to specific material that qualifies under the appropriate standards. To the

11   extent it is practical to do so, the Designating Party must designate for protection only those parts of

12   material, documents, items, or oral or written communications that qualify – so that other portions of

13   the material, documents, items, or communications for which protection is not warranted are not

14   swept unjustifiably within the ambit of this Order.

15            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

16   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

17   encumber or retard the case development process or to impose unnecessary expenses and burdens on

18   other parties) expose the Designating Party to sanctions.

19            If it comes to a Designating Party’s attention that information or items that it designated for

20   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

21   that it is withdrawing the mistaken designation.

22            5.2        Manner and Timing of Designations. Except as otherwise provided in this Order

23   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

24   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

25   designated before the material is disclosed or produced.

26            Designation in conformity with this Order requires:

27                  (a) for information in documentary form (e.g., paper or electronic documents, but

28
                                                          4
     4812-8335-7404.v1
       Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 5 of 18




 1   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 2   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to each page that contains

 3   protected material. If only a portion or portions of the material on a page qualifies for protection, the

 4   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 5   markings in the margins) and must specify, for each portion, the level of protection being asserted.

 6   A Party or Non-Party that makes original documents or materials available for inspection need not

 7   designate them for protection until after the inspecting Party has indicated which material it would

 8   like copied and produced. During the inspection and before the designation, all of the material made

 9   available for inspection shall be deemed “HIGHLY CONFIDENTIAL.” After the inspecting Party

10   has identified the documents it wants copied and produced, the Producing Party must determine

11   which documents, or portions thereof, qualify for protection under this Order. Then, before

12   producing the specified documents, the Producing Party must affix the appropriate legend

13   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”) to each page that contains Protected

14   Material. If only a portion or portions of the material on a page qualifies for protection, the

15   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

16   markings in the margins) and must specify, for each portion, the level of protection being asserted.

17               (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

18   Designating Party identify on the record, before the close of the deposition, hearing, or other

19   proceeding, all protected testimony and specify the level of protection being asserted. When it is

20   impractical to identify separately each portion of testimony that is entitled to protection and it

21   appears that substantial portions of the testimony may qualify for protection, the Designating Party

22   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

23   to have up to 21 days to identify the specific portions of the testimony as to which protection is

24   sought and to specify the level of protection being asserted. Only those portions of the testimony that

25   are appropriately designated for protection within the 21 days shall be covered by the provisions of

26   this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the deposition or

27   up to 21 days afterwards if that period is properly invoked, that the entire transcript shall be treated

28
                                                        5
     4812-8335-7404.v1
          Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 6 of 18




 1   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

 2                  Parties shall give the other parties notice if they reasonably expect a deposition, hearing

 3   or other proceeding to include Protected Material so that the other parties can ensure that only

 4   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

 5   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

 6   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

 7                  Transcripts containing Protected Material shall have an obvious legend on the title page

 8   that the transcript contains Protected Material, and the title page shall be followed by a list of all

 9   pages (including line numbers as appropriate) that have been designated as Protected Material and

10   the level of protection being asserted by the Designating Party. The Designating Party shall inform

11   the court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

12   day period for designation shall be treated during that period as if it had been designated “HIGHLY

13   CONFIDENTIAL” in its entirety unless otherwise agreed. After the expiration of that period, the

14   transcript shall be treated only as actually designated.

15                  (c) for information produced in some form other than documentary and for any other

16   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

17   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

18   CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection, the

19   Producing Party, to the extent practicable, shall identify the protected portion(s) and specify the level

20   of protection being asserted.

21            5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

22   designate qualified information or items does not, standing alone, waive the Designating Party’s

23   right to secure protection under this Order for such material. Upon timely correction of a

24   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

25   accordance with the provisions of this Order.

26   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

27            6.1        Timing of Challenges. Any Party or Non-Party may challenge a designation of

28
                                                           6
     4812-8335-7404.v1
       Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 7 of 18




 1   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 2   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

 3   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

 4   confidentiality designation by electing not to mount a challenge promptly after the original

 5   designation is disclosed.

 6           6.2         Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 7   by providing written notice of each designation it is challenging and describing the basis for each

 8   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 9   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

10   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

11   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

12   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

13   Party must explain the basis for its belief that the confidentiality designation was not proper and

14   must give the Designating Party an opportunity to review the designated material, to reconsider the

15   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

16   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

17   has engaged in this meet and confer process first or establishes that the Designating Party is

18   unwilling to participate in the meet and confer process in a timely manner.

19           6.3         Judicial Intervention. If the Parties cannot resolve a challenge without court

20   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery

21   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

22   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the

23   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating

24   Party to file such discovery dispute letter within the applicable 21- or 14-day period (set forth above)

25   with the Court shall automatically waive the confidentiality designation for each challenged

26   designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed, any

27   such motion must be accompanied by a competent declaration affirming that the movant has

28
                                                           7
     4812-8335-7404.v1
          Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 8 of 18




 1   complied with the meet and confer requirements imposed in the preceding paragraph. The Court, in

 2   its discretion, may elect to transfer the discovery matter to a Magistrate Judge.

 3            In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality

 4   designation at any time if there is good cause for doing so, including a challenge to the designation

 5   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court

 6   allows that a motion may be filed, any motion brought pursuant to this provision must be

 7   accompanied by a competent declaration affirming that the movant has complied with the meet and

 8   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to

 9   refer the discovery matter to a Magistrate Judge.

10            The burden of persuasion in any such challenge proceeding shall be on the Designating

11   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

12   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

13   Unless the Designating Party has waived the confidentiality designation by failing to file a letter

14   brief to retain confidentiality as described above, all parties shall continue to afford the material in

15   question the level of protection to which it is entitled under the Producing Party’s designation until

16   the court rules on the challenge.

17   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

18            7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or

19   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

20   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

21   the categories of persons and under the conditions described in this Order. When the litigation has

22   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

23   DISPOSITION).

24            Protected Material must be stored and maintained by a Receiving Party at a location and in a

25   secure manner that ensures that access is limited to the persons authorized under this Order.

26            7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

27   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

28
                                                          8
     4812-8335-7404.v1
       Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 9 of 18




 1   information or item designated “CONFIDENTIAL” only to:

 2                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 3   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

 4   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

 5   attached hereto as Exhibit A;

 6                  (b) the officers, directors, and employees (including House Counsel) of the Receiving

 7   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 9                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

10   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

11   to Be Bound” (Exhibit A);

12                  (d) the court and its personnel;

13                  (e) court reporters and their staff, professional jury or trial consultants, and Professional

14   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16                  (f) mock jurors who have signed an Undertaking, the content of which shall be agreed

17   upon by the Parties; and

18                  (g) during their depositions, witnesses in the action to whom disclosure is reasonably

19   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

20   unless otherwise agreed by the Parties or ordered by the court. Pages of transcribed deposition

21   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the

22   court reporter and may not be disclosed to anyone except as permitted under this Stipulated

23   Protective Order; and

24                  (h) the author or recipient of a document containing the information or a custodian or

25   other person who otherwise possessed or knew the information.

26           7.3.        Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless

27   otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving Party

28
                                                           9
     4812-8335-7404.v1
      Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 10 of 18




 1   may disclose any information or item designated “HIGHLY CONFIDENTIAL” only to:

 2                       (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as

 3   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 4   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 5   Bound” that is attached hereto as Exhibit A;

 6                       (b) House Counsel of the Receiving Party to whom disclosure is reasonably

 7   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

 8   Bound” (Exhibit A);

 9                       (c)    Experts (as defined in the Order) of the Receiving Party to whom disclosure

10   is reasonably necessary for this litigation and who have signed the “Acknowledgment and

11   Agreement to Be Bound” (Exhibit A),

12                       (d)    the Court and its personnel;

13                       (e)    court reporters and their staff, professional jury or trial consultants, and

14   Professional Vendors to whom disclosure is reasonably necessary for the litigation and who have

15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16                       (f)    mock jurors who have signed an Undertaking, the content of which shall be

17   agreed upon by the Parties; and

18                       (g)    during their depositions, witnesses in the action to whom disclosure is

19   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

20   (Exhibit A), unless otherwise agreed by the Parties or ordered by the court. Pages of transcribed

21   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

22   bound by the court reporter and may not be disclosed to anyone except as permitted under this

23   Stipulated Protective Order; and

24                       (h)    the author or recipient of a document containing the information or a

25   custodian or other person who otherwise possessed or knew the information.

26   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

27           LITIGATION

28
                                                           10
     4812-8335-7404.v1
      Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 11 of 18




 1           If a Party is served with a subpoena or a court order issued in other litigation that compels

 2   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

 3   CONFIDENTIAL” that Party must:

 4               (a) promptly notify in writing the Designating Party. Such notification shall include a

 5   copy of the subpoena or court order;

 6               (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 7   other litigation that some or all of the material covered by the subpoena or order is subject to this

 8   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 9               (c) cooperate with respect to all reasonable procedures sought to be pursued by the

10   Designating Party whose Protected Material may be affected.

11           If the Designating Party timely seeks a protective order, the Party served with the subpoena

12   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

13   “HIGHLY CONFIDENTIAL” before a determination by the court from which the subpoena or order

14   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

15   shall bear the burden and expense of seeking protection in that court of its confidential material –

16   and nothing in these provisions should be construed as authorizing or encouraging a Receiving Party

17   in this action to disobey a lawful directive from another court.

18   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

19           LITIGATION

20               (a) The terms of this Order are applicable to information produced by a Non-Party in this

21   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Such information

22   produced by Non-Parties in connection with this litigation is protected by the remedies and relief

23   provided by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party

24   from seeking additional protections.

25               (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

26   Party’s confidential information in its possession, and the Party is subject to an agreement with the

27   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

28
                                                       11
     4812-8335-7404.v1
      Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 12 of 18




 1                       (1) promptly notify in writing the Requesting Party and the Non-Party that some or

 2   all of the information requested is subject to a confidentiality agreement with a Non-Party;

 3                       (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 4   this litigation, the relevant discovery request(s), and a reasonably specific description of the

 5   information requested; and

 6                       (3) make the information requested available for inspection by the Non-Party.

 7               (c) If the Non-Party fails to object or seek a protective order from this court within 14

 8   days of receiving the notice and accompanying information, the Receiving Party may produce the

 9   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

10   seeks a protective order, the Receiving Party shall not produce any information in its possession or

11   control that is subject to the confidentiality agreement with the Non-Party before a determination by

12   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

13   seeking protection in this court of its Protected Material.

14   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

15           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

16   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

17   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

18   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

19   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

20   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

21   Be Bound” that is attached hereto as Exhibit A.

22   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

23           MATERIAL

24           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

25   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

26   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

27   modify whatever procedure may be established in an e-discovery order that provides for production

28
                                                         12
     4812-8335-7404.v1
      Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 13 of 18




 1   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

 2   parties reach an agreement on the effect of disclosure of a communication or information covered by

 3   the attorney-client privilege or work product protection, the parties may incorporate their agreement

 4   in the stipulated protective order submitted to the court.

 5   12.     MISCELLANEOUS

 6           12.1        Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 7   its modification by the court in the future.

 8           12.2        Right to Assert Other Objections. By stipulating to the entry of this Protective Order

 9   no Party waives any right it otherwise would have to object to disclosing or producing any

10   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

11   Party waives any right to object on any ground to use in evidence of any of the material covered by

12   this Protective Order.

13           12.3        Filing Protected Material. Without written permission from the Designating Party or a

14   court order secured after appropriate notice to all interested persons, a Party may not file in the

15   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

16   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

17   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

18   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

19   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

20   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

21   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

22   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

23   13.     FINAL DISPOSITION

24           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

25   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

26   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

27   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

28
                                                          13
     4812-8335-7404.v1
      Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 14 of 18




 1   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 2   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 3   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

 4   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 5   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 6   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 7   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 8   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 9   and expert work product, even if such materials contain Protected Material. Any such archival copies

10   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

11   Section 4 (DURATION).

12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13
      DATED: February 12, 2021                        ROBBINS GELLER RUDMAN
14                                                     & DOWD LLP
15                                                    SHAWN A. WILLIAMS
                                                      DANIEL J. PFEFFERBAUM
16                                                    KENNETH J. BLACK
                                                      HADIYA K. DESHMUKH
17

18
                                                                    s/ Shawn A. Williams
19                                                                 SHAWN A. WILLIAMS
20                                                    Post Montgomery Center
                                                      One Montgomery Street, Suite 1800
21
                                                      San Francisco, CA 94104
22                                                    Telephone: 415/288-4545
                                                      415/288-4534 (fax)
23                                                    shawnw@rgrdlaw.com
                                                      dpfefferbaum@rgrdlaw.com
24                                                    kennyb@rgrdlaw.com
25                                                    hdeshmukh@rgrdlaw.com

26

27

28
                                                       14
     4812-8335-7404.v1
      Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 15 of 18




 1                                       ROBBINS GELLER RUDMAN
                                           & DOWD LLP
 2
                                         MARK SOLOMON
 3                                       TOR GRONBORG
                                         DANIELLE S. MYERS
 4                                       JUAN CARLOS SANCHEZ
                                         655 West Broadway, Suite 1900
 5                                       San Diego, CA 92101
 6                                       Telephone: 619/231-1058
                                         619/231-7423 (fax)
 7                                       marks@rgrdlaw.com
                                         torg@rgrdlaw.com
 8                                       dmyers@rgrdlaw.com
                                         jsanchez@rgrdlaw.com
 9
                                         Lead Counsel for Lead Plaintiff
10

11                                       LABATON SUCHAROW LLP
                                         CAROL VILLEGAS
12                                       140 Broadway
                                         New York, NY 10005
13                                       Telephone: 212/907-0700
14                                       Counsel for Employees’ Retirement System of
                                         the State of Rhode Island
15

16    DATED: February 12, 2021           ORRICK, HERRINGTON & SUTCLIFFE LLP
                                         JAMES N. KRAMER
17                                       ALEXANDER K. TALARIDES
18

19                                                     s/ James N. Kramer
                                                      JAMES N. KRAMER
20
                                         The Orrick Building
21                                       405 Howard Street
22                                       San Francisco, CA 94105
                                         Telephone: 415/773-5700
23                                       jkramer@orrick.com
                                         atalarides@orrick.com
24
                                         Counsel for Defendants
25

26

27

28
                                          15
     4812-8335-7404.v1
      Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 16 of 18




                         CERTIFICATE PURSUANT TO LOCAL RULE 5-1(i)(3)
 1

 2           I, Shawn A. Williams, am the ECF user whose identification and password are being used
 3   to file the [Proposed] Stipulated Protective Order. In compliance with Local Rule 5-1(i)(3), I hereby
 4   attest that James N. Kramer has concurred in this filing.
 5

 6                                                                    s/ Shawn A. Williams
 7                                                                   SHAWN A. WILLIAMS
 8
                                               *      *          *
 9
                                                   ORDER
10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.

12

13           March 4, 2021
     DATED: ________________________            ______________________________________________
                                                THE HONORABLE YVONNE GONZALEZ ROGERS
14                                              UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      16
     4812-8335-7404.v1
      Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 17 of 18




 1                                                 EXHIBIT A

 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on ____________ [date] in the case of In re Apple Inc. Sec. Litig., No. 4:19-cv-

 7   02033-YGR, (N.D. Cal.). I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

10   any manner any information or item that is subject to this Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27

28
                                                       17
     4812-8335-7404.v1
                                        Case 4:19-cv-02033-YGR Document 139 Filed 03/04/21 Page 18 of 18




                                   1                                     CERTIFICATE OF SERVICE

                                   2          I hereby certify under penalty of perjury that on February 12, 2021, I authorized the
                                   3   electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will
                                   4   send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,
                                   5   and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service
                                   6   to the non-CM/ECF participants indicated on the attached Manual Notice List.
                                   7
                                                                                          s/ Shawn A. Williams
                                   8

                                   9                                                      SHAWN A. WILLIAMS
                                                                                          ROBBINS GELLER RUDMAN
                                  10                                                             & DOWD LLP
                                                                                          Post Montgomery Center
                                  11                                                      One Montgomery Street, Suite 1800
                                                                                          San Francisco, CA 94104
                                  12
                                                                                          Telephone: 415/288-4545
Northern District of California
 United States District Court




                                  13                                                      415/288-4534 (fax)
                                                                                          E-mail: shawnw@rgrdlaw.com
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
